TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-06-00017-CR





Amos Jefferson Kennemer, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF BURNET COUNTY, 33RD JUDICIAL DISTRICT
NO. 9073, HONORABLE GUILFORD L. JONES III, JUDGE PRESIDING




O R D E R
PER CURIAM
Appellant's brief was originally due June 12, 2006.  On counsel’s motion, the time
for filing was extended to August 11, 2006.  No brief has been filed on appellant's behalf and no
further extension of time for filing has been sought.
Appellant's counsel, Mr. Richard D. Mock, is ordered to file a brief in appellant's
behalf no later than September 29, 2006.  No further extension of time will be granted. 
It is ordered September 1, 2006.
 
Before Chief Justice Law, Justices Patterson and Pemberton 
Do Not Publish